United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1507
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Northern District of Iowa.
Emmanuel Herron,                          *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: April 29, 2008
                                  Filed: May 2, 2008
                                   ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       In this direct criminal appeal, Emmanuel Herron (Herron) challenges the district
court’s1 judgment entered upon a jury verdict finding Herron guilty of drug and
firearm offenses. Herron’s counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the admission of evidence
derived from a warrantless entry. Because Herron did not file a motion to suppress
in the district court, we are “not in a position to intelligently and responsibly” conduct
plain error review of the matter. See United States v. Wenner, 417 F.2d 979, 981-82

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
(8th Cir. 1969) (refusing to consider a Fourth Amendment argument asserted for first
time on appeal; noting the plain error rule should be applied with caution, not
liberally, and should be invoked only to avoid a clear miscarriage of justice).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues.

      We affirm the judgment of the district court, and we grant counsel’s motion to
withdraw.
                      ______________________________




                                        -2-